Per Curiam:

The motion for leave to file statement as to jurisdiction is granted. The. appeal herein is dismissed for the want of a properly'presented *546federal question. Home for Incurables v. City of New York, 187 U. S. 155, 158; Henkel v. Cincinnati, 177 U. S. 170; Seaboard Air Line Ry. v. Duvall, 225 U. S. 477, 481; Fullerton v. Texas, 196 U. S. 192, 193-194; Connecticut General Life Ins. Co. v. Johnson, ante, p. 535. The petition for a writ of certiorari is denied.
Messrs. T. J. Johnston and Irving I. Goldsmith for appellant.
Mr. Charles E. Nichols for appellee.